      Case 1:15-cv-07612-PKC Document 138 Filed 02/08/19 Page 1 of 7
                                                                                           ~      COURT S 1



                                                                                          i3 EXHIBIT NO   I .S
                                                                                          ~ IDENTIFICATION/EVl;;NCE
                                                                                          ~ DKT.# /..lC!f' 7~   IJ..
                                                                                          ~   DATE:_&jj7Jr-
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------::X::
JAMES HURT, JR.,                    )
                                    )
                     Plaintiff,     )                                   VERDICT FORM
                                    )
     -against-                      )                                       15 Civ. 7612 (PKC)
                                    )
THE CITY OF NEW YORK, NYPD SERGEANT )
MICHAEL CONNIZZO and NYPD POLICE    )
OFFICER JOHN DQE,                   )
                                    )
                      Defendants.   )
---------------------------------------------------------------)(


Question 1:

         A. Has plaintiff James Hurt proven by a preponderance of the evidence that he
            was unlawfully stopped and searched by defendant Michael Connizzo?

                            Yes                                  ~o     X
                                                                       :+



         Ifyou answered "No" to this question, proceed to Question 2.
         B. Has plaintiff proven by a preponderance of the evidence that he suffered
            compensatory damages as a result of being unlawfully stopped and searched
            by defendant Michael Connizzo?

                            Yes- - - - -                         No- - - - -

         C. If you answered "Yes" to Questions l.A and l.B, state the total dollar amount
            of any actual compensatory damages that plaintiff has proven by a
            preponderance of the evidence that he is entitled to for his claim that he was
            unlawfully stopped and searched:

         $_ _ _ __

         D. If you answered "Yes" to Question 1.A but no to Question l .B, state the
            amount of nominal damages, not to exceed one dollar, you award plaintiff for
            his claim that he was unlawfully stopped and searched:

         $_ _ __
   Case 1:15-cv-07612-PKC Document 138 Filed 02/08/19 Page 2 of 7




      E. Has plaintiff proven by a preponderance of the evidence that he is entitled to
         punitive damages against Michael Connizzo as a result of being unlawfully
         stopped and searched?

                     Yes- - - - -                  No- - - - -

      Ifyou answered "No" to this question, proceed to Question 2.
      F. If you answered "Yes," state the total dollar amount of punitive damages to be
         assessed against Michael Connizzo:

      $_ _ _ __


Question 2:

      A. Has plaintiff James Hurt proven by a preponderance of the evidence that he
         was unlawfully arrested by defendant Michael Connizzo?

                    Yes- - - - -                            x
                                                   No- - - - -

      Ifyou answered "No" to this question, proceed to Question 3.
      B. Has plaintiff proven by a preponderance of the evidence that he suffered
          compensatory damages as a result of being unlawfully arrested by defendant
          Michael Connizzo?

                    Yes- - - - -                   No- - - - -

      C. If you answered "Yes" to Question 2.A and Question 2.B, state the total dollar
         amount of any actual compensatory damages that plaintiff has proven by a
         preponderance of the evidence that he is entitled to for his claim that he was
         unlawfully arrested:

      $- - - - -

      D. If you answered "Yes" to Question 2.A but ''No" to Question 2.B, state the
         amount of nominal damages, not to exceed one dollar, you award plaintiff for
         his claim that he was unlawfully arrested:

      $- - - - -




                                          2
    Case 1:15-cv-07612-PKC Document 138 Filed 02/08/19 Page 3 of 7




      E. Has plaintiff proven by a preponderance of the evidence that he is entitled to
         punitive damages against Michael Cannizzo as a result of being unlawfully
         arrested?

                     Yes- - - - -                  No- - - - -

      Ifyou answered "No" to this question, proceed to Question 3.
      F. If you answered "Yes," state the total dollar amount of punitive damages to be
          assessed against Michael Cannizzo:

      $- - - - -


Question 3:

      A. Has plaintiff James Hurt proven by a preponderance of the evidence that
         defendant Michael Connizzo used excessive force against him?

                     Yes- - - - -                  No     ')(
                                                      --It~---




      Ifyou answered "No" to this question, proceed to Question 4.
      B. Has plaintiff proven by a preponderance of the evidence that he suffered
         compensatory damages as a result of being subject to excessive force by
         defendant Michael Cannizzo?

                     Yes- - - - -                  No- - - - -

      C. If you answered "Yes" to Question 3 .A and Question 3 .B, state the total dollar
         amount of any actual compensatory damages that plaintiff has proven by a
         preponderance of the evidence that he is entitled to for his claim that he was
         subject to excessive force:

      $- - - - -

      D. If you answered "Yes" to Question 3.A but "No" to Question 3.B, state the
         amount of nominal damages, not to exceed one dollar, you award plaintiff for
         his claim that he was subject to excessive force:

      $- - - - -




                                           3
   Case 1:15-cv-07612-PKC Document 138 Filed 02/08/19 Page 4 of 7




      E. Has plaintiff proven by a preponderance of the evidence that he is entitled to
         punitive damages against Michael Connizzo as a result of being subject to
         excessive force?

                     Yes- - - - -                  No- - - - -

      Ifyou answered "No" to this question, proceed to Question 4.
      F. If you answered "Yes," state the total dollar amount of punitive damages to be
         assessed against Michael Connizzo:

      $_ _ _ __


Question 4:

      A. Has plaintiff James Hurt proven by a preponderance of the evidence that he
         was assaulted by defendant Michael Connizzo?

                     Yes- - - - -                  No    I(
      Ifyou answered "No" to this question, proceed to Question 5.
      B. If you answered yes, what amount of compensatory damages do you award as
         a result of the assault claim?

      $_ _ _ _ _

      C. Has plaintiff proven by a preponderance of the evidence that he is entitled to
          punitive damages as a result of being assaulted?

                     Yes- - - - -                  No- - - - -

      Ifyou answered "No" to this question, proceed to Question 5.
      D. If you answered "Yes," state the total dollar amount of punitive damages to be
         assessed against Michael Connizzo:

      $- - - - -




                                           4
     Case 1:15-cv-07612-PKC Document 138 Filed 02/08/19 Page 5 of 7




Question 5:

      A. Has plaintiff James Hurt proven by a preponderance of the evidence that
         defendant Michael Cannizzo committed battery against him?

                     Yes- - - - -                  No- - ' -) (
                                                            ---"---



      lfyou answered "No" to this question, proceed to Question 6.

      B. If you answered yes, what amount of compensatory damages do you award as
         a result of the battery claim?

      $ _ _ _ __

      C. Has plaintiff proven by a preponderance of the evidence that he is entitled to
         punitive damages as a result of the battery?

                     Yes- - - - -                  No- - - - -

      lfyou answered "No" to this question, proceed to Question 6.
      D. If you answered "Yes," state the total dollar amount of punitive damages to be
         assessed against Michael Cannizzo:

      $ _ _ _ __

Question 6:

      A. Has plaintiff James Hurt proven by a preponderance of the evidence that
         defendant Michael Cannizzo negligently injured him?

                     Yes- - - - -                  No_+-X--

      lfyou answered "No" to this question, proceed to Question 7.
      B. If you answered yes, what amount of compensatory damages do you award as
         a result of the negligence claim?

      $ _ _ _ __




                                           5
     Case 1:15-cv-07612-PKC Document 138 Filed 02/08/19 Page 6 of 7




Question 7:

       A. Has plaintiff James Hurt proven by a preponderance of the evidence that a
          member of the New York City Police Department, other than defendant
          Michael Connizzo, assaulted him?

                     Yes')(_                      No- - - - -
                           ~


      Ifyou answered "No" to this question, proceed to Question 8.
      B. If you answered yes, what amount of compensatory damages do you award as
         a result of the assault claim?




Question 8:

      A. Has plaintiff James Hurt proven by a preponderance of the evidence that a
         member of the New York City Police Department, other than defendant
         Michael Connizzo, committed battery against him?

                             ><
                     Yes- - - - -                 No- - - - -

      Ifyou answered "No" to this question, proceed to Question 9.
      B. If you answered yes, what amount of compensatory damages do you award as
         a result of the battery claim?




Question 9:

      A. Has plaintiff James Hurt proven by a preponderance of the evidence that a
         member of the New York City Police Department, other than defendant
         Michael Connizzo, negligently injured him?

                     Yes    >(                    No- - - - -

      Ifyou answered "No" to this question, proceed to Question 10.
      B. If you answered yes, what amount of compensatory damages do you award as
         a result of the negligence claim?




                                          6
     Case 1:15-cv-07612-PKC Document 138 Filed 02/08/19 Page 7 of 7




Question 10:

       If you answered "Yes" to Question 4, Question 5 or Question 6, do you fmd that
       defendant Michael Cannizzo was acting within the scope of his authority as an
       employee of the City of New York?

                      Yes- - - - -                 No- - - - -

Question 11:

       If you answered "Yes" to Question 7, Question 8 or Question 9, do yQu-fmd that a
       member of the New York City Police Department, other than defendant Michael
       Cannizzo; was acting within the scope of his authority a; an employee of the City
       ofNewYork?

                      Yes   K                      No- - - - -


       You have completed all questions. Please proceed to the signature line.

Foreperson, please sign and date the verdict sheet. Then, without disclosing your
verdict, advise the Deputy Marshal in a note that you have reached a verdict and are
ready to return to the courtroom to announce your verdict.


DATED: February ~ , 2019


                                                 (q?w
      NEW YORK, NY



                                                   FOREPERSON
                                                         '
                                                                                           ---



                                           7
